     Case 2:20-cv-00561 Document 96 Filed 08/16/21 Page 1 of 2 PageID #: 1918




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

WILLIAM ALLEN MEANS,

               Plaintiff,

v.                                                            Civil Action No.: 2:20-561

E.M. PETERSON and D. HARVEY,

               Defendants.

                                    ORDER OF DISMISSAL

        NOW COMES the Plaintiff, William Allen Means, by counsel, Dante DiTrapano and W.

Jesse Forbes, and the Defendants, E.M. Peterson and D. Harvey, by and through counsel, Duane

J. Ruggier II, Evan S. Olds and the law firm of Pullin, Fowler, Flanagan, Brown & Poe, PLLC,

and hereby represent to the Court that all matters in controversy between the parties have been

settled and compromised and that the parties jointly move the Court to dismiss this action, with

prejudice.

        The Court being advised of the premises herein and finding no objection thereto, it is

hereby ORDERED that this action is hereby DISMISSED, with prejudice, with the parties to

bear their own costs and attorneys’ fees.

        The Clerk is directed to send attested copies of this Order to all counsel of record.

        Entered this _______ day of _____________________, 2021.



                                                      ___________________________________
                                                      HONORABLE JOSEPH R. GOODWIN
   Case 2:20-cv-00561 Document 96 Filed 08/16/21 Page 2 of 2 PageID #: 1919




Prepared and submitted by:



/s/ Duane J. Ruggier II
Duane J. Ruggier II, Esquire WVSB #7787
Evan S. Olds, Esquire WVSB#12311
PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, WV 25301
Counsel for Defendant


Inspected and approved by:



/s/ L. Dante diTrapano
L. Dante’ diTrapano, Esq.
Alex McClaughlin, Esq.
Benjamin D. Adams, Esq.
Calwell Luce diTrapano PLLC
500 Randolph Street
Charleston, West Virginia 25302
Counsel for Plaintiff

And

W. Jesse Forbes, Esq.
Forbes Law Firm, PLLC
1118 Kanawha Boulevard, East
Charleston, West Virginia 25301
Co-Counsel for Plaintiff




                                          2
